EXHIBIT 99.1 T 604.682.3701 Suite 900, 570 Granville Street F 604.682.3600 Vancouver, BC V6C 3P1 www.levon.com Janury 30, 2012 TSX-V Trading symbol: LVN Berlin & Frankfurt: LO9 LEVON REPORTS FAVORABLE PEA STUDY ON THE NEAR-SURFACE 30% OF ITS PREVIOUSLY ANNOUNCED 43- Base Case Study Shows an Internal Rate of Return of 19.5 % Before Tax and 14.8 % After Tax; Estimates Recovery of 131 Million Ounces of Silver and 190 Thousand Ounces of Gold, 1.4 Billion Pounds of Zinc and 1.0 Billion Pounds of Lead in the Near Surface 30 Percent of the Cordero Resource VANCOUVER, British Columbia, January 30, 2012.Levon Resources Ltd. ("Levon", or the "Company") (TSXV Symbol: LVN) today announces the completion of a Preliminary Economic Assessment (PEA), which addresses mining the near surface 30 percent of the NI 43-101Compliant Cordero open pit resource announced on June 21, 2011.Levon’s wholly owned Cordero exploration project is located 35 kilometersnortheast of Hidalgo Del Parral, southern Chihuahua State, Mexico. The PEA has been completed by M3 Engineering & Technology Corporation (“M3”) of Tucson, Arizona, working together with Independent Mining Consultants (“IMC”) also of Tucson. All monetary figures used in this release are in U.S. dollars. The PEA projects a pre-tax Internal Rate of Return (IRR) of 19.5 % (at a silver price of$25.15/oz., gold price of$1,384.77/oz., zinc price of$0.91 per pound, and lead price of $0.96 per pound) over a projected 15 years to complete the first four stages of open pit mining. The potential metal production over the 15 years of mining is 131,156,000 ounces of silver, 190,000 ounces of gold, 1,373,359,000 pounds of zinc, and 1,033,407,000 pounds of lead. Mill feed production rates are estimated at 40.0 thousand tonnes per day (Tpd) or 14.6 million tonnes per year. The capital cost of the project is estimated to be $646,800,000, with operating costs (mine, mill, process plant operating, general administration, treatment, and transportation charges) estimated at $13.82 per tonne. The PEA projects a 5.5 year payback on the base case. Sensitivity analysis by M3 projects a 3.8 year payback on the more recent $30 silver price. Further details of the PEA are described below. 1 Mineral Resources Included in the PEA Study For the PEA, IMC optimized the open pits and M3 included both indicated and inferred mineral resources in the financial analysis. The PEA mine plan includes an indicated mineral resource of 164.8 million tonnes grading 22.55 grams per tonne silver, 0.078 grams per tonne gold, 0.41% zinc and 0.25% lead and an inferred resource of 49.0 million tonnes grading 21.88 grams per tonne silver, 0.037 grams per tonne gold, 0.40% zinc and 0.29% lead. The PEA shows 77.09% indicated and 22.91% inferred resources over all. Through Year 6 of mining, over 90% of the mill feed tonnage is in the indicated category. The mine schedule uses a declining Net Smelter Return (NSR) cutoff , ranging from$10.00/tonne in the early years to$6.25/tonne starting in Year 7 for the remaining years of the schedule. Readers are cautioned that (1) mineral resources that are not mineral reserves do not have demonstrated economic viability; and (2)the PEA is preliminary in nature, and includes inferred mineral resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves, and there is no certainty that the preliminary economic assessment contained in the PEA will be realized. Ongoing work on the resource will target the areas where drilling density only permits categorization as inferred resources. 40,onventional Flotation Mill Project The PEA estimates an average mining rate (mill feed and waste) of 84,000 Tpd for 15 years to complete stage four mining, with an overall stripping ratio (waste:resource) of 1.2:1. The daily production rate peaks in the early years at 110,000 tonnes per day and declines starting in Year 7 as waste stripping decreases. The sulfide resource is nearly exposed at surface, oxidation is minimal, and the deposit requires nominal pre-production stripping. The Process plant envisaged for the project is a conventional SAG and Ball Mill crush/grind/flotation concentrator producing marketable zinc and lead concentrates. M3, IMC, and Golder Associates of Tucson have approximated the capital cost for the project to be $646,800,000 (Q4 2011), based on their construction cost database experience and the use of all new equipment.Mining, milling, process plant operating costs, general administration costs, and treatment and transportation charges have been estimated at $13.82 per tonne. 2 Grades and mill recoveries have been estimated by M3 on the basis of initial bench scale testing results and metallurgical studies by METCON Research in Tucson, Arizona and are as follows: Metal Grade Recovery Silver 22.396 g/T 85.2 % Gold 0.069 g/T 40.0 % Zinc 0.261 % 72.0 % Lead 0.405 % 84.0 % Projected metal prices used for the study are M3 selected price projections based on 60% historical prices and 40 % futures prices for the selected metals as of December 31, 2011. For reference, US SEC 36-month historical pricing is also provided. Metal U.S. Dollars 60%/40% U.S. Dollars SEC Silver 25.15per ounce 23.26per ounce Gold 1,384.77per ounce 1,255.18per ounce Zinc 0.91 per pound 0.91 per pound Lead 0.96 per pound 0.95 per pound Smelting and tolling charges are based on long-term anticipated costs, which are considered higher than current prices for these activities. 3 Project Internal Rate of Return (IRR): M3 has calculated the IRR for the project to be 19.5 % before taxes and 14.8 % after taxes: The Net Present Value (NPV) before taxes based on the following discount rates is: 0 % 5% 7% The NPV after taxes based on the following discount rates is: 0 % 5% 7% Recovered metal quantities in the first 15 years of mining are estimated to be: Silver 131,156,000 ounces Gold 190,000 ounces Zinc 1,373,359,000 pounds Lead 1,033,407,000 pounds Base case project cash flow analysis of NSR revenues shows that approximately 68.4 % are attributable to silver, 16.4 % attributable to zinc, 12.4 % attributable to lead, and 2.8 % to gold. 4 Sensitivity Analysis – After Taxes: M3 completed a sensitivity analysis based on comparisons to the base case economics.Metal prices(silver, gold, zinc and lead) were varied by the percentages listed, and the silver price used as an indicator of the change in metal prices: AFTER TAX SENSITIVITY ANALYSIS Change in Metal Prices Silver ($/troz) Change NPV @ 0% NPV @ 5% NPV @ 7% IRR% Payback (yrs) $ 20
